Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed September 1, 2021.  At this point claims 2, 7-10 are pending in the instant application and ready for examination by the Examiner.

Double Patent Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No.10,089,854. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same elements just in a different manner in light of the specification. For example, ‘characteristic data’ pertains to time and/or location.  


Instant application 16136107
U. S. Patent 10089854
Claim 2
 In a processing system a method comprising:

receiving measurement data, 



wherein the measurement data is obtained by measuring at least two real-world things;

processing the measurement data to create at least two models, each model representing one of the measured at least two real world things;



processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured;


receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data; processing the updated characteristics associated with the models to update the characteristics associated with the relationships;



providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing;

processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria;

processing the characteristics associated with the models to form characteristics associated with formed relationships between models; 


providing one or more alert criteria for testing whether a relationship between models requires alerting;

processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts.


A system for tracking hazards or environmental phenomena comprising:

 an input for receiving measurement data; 


a model processor for creating or updating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 


and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics; 




a model processor for creating or updating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 








a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related according to one or more relationship criteria, wherein the relationship criteria include a relationship spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets; 





and an alert processor for generating one or more alerts when one or more of the relationships meet one or more alert criteria, wherein said alert criteria include an alert spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets in the one or more relationships.

wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.
Claim 40
….a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related
Claim 8

wherein or each asset is fixed in geographic location and the respective models representing the events or phenomenon are created when the model or models representing the events or phenomenon are potentially or actually related to the model or models representing the asset or assets in a manner wherein the relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets. 


and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics;

…. a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related according to one or more relationship criteria,





Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz in view of Toohey. (U. S. Patent Publication 20060106743, referred to as Horvitz; U. S. Patent Publication 20080034030, referred to as Toohey)


 	Horvitz discloses in a processing system a method comprising: receiving measurement data, wherein the measurement data (Horvitz, 0009; ‘Case libraries can be generated that support such definitions, and the predictive model can be built as a function of the case libraries.’)  is obtained by measuring at least two real-world things (Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . ) can cause traffic pattern alterations in a disparate portion of the city.); processing the measurement data to create at least two models (Horvitz, 0010; ‘In another example, two disparate predictive models can be utilized in connection with predicting future atypical events.’), each model representing one of the measured at least two real world things (Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . ) can cause traffic pattern alterations in a disparate portion of the city.);…. processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria (Horvitz, 0068; Predictive power of the constructed predictive model component 102 can be tested by way of constructing the predictive model component 102 from a training set of cases, and testing predictive power of the model component 102 against set test data retained for such purpose.);…. providing one or more alert criteria for testing whether a relationship between models requires alerting; processing the characteristics associated with the relationships by testing whether the alert criteria are Horvitz, 0010; A difference analyzer can compute a measure of difference between the output predictions, and if the computed measure of difference is above a threshold the prediction output by the robust model can be output as a prediction of an atypical event. EC: The alert criteria is the use of a threshold. The processing is the measure of the difference.)
Horvitz does not disclose expressly processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured; receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data; providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing;…. processing the characteristics associated with the models to form characteristics associated with formed relationships between models; processing the updated characteristics associated with the models to update the characteristics associated with the relationships.
Toohey discloses processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour Toohey, 0044-0045; The relationships between the car sales model and the personal milestone model maps to ‘In shifting through historical sales data, the marketing strategist notices that there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates. [0045] There is also a correlation between these events and sales of different car models and car colors. For example, increases in van and SUV sales generally correspond with newborn babies. Increases in luxury car sales are associated with anniversaries. Increases in economy car sales are associated with graduations. Increases in expensive sports car sales are associated with received tax rebates. Further, more conservative colors are associated with newborn related events, where trendier colors are associated with graduation events..); receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data (Toohey, 0007; The present invention provides a solution for generating predictive results based upon real time data from multiple sources. …. Information derived from the predictive results can be dispatched to the information consumer in a timely fashion that permits anticipatory decisions to be made based upon the predictive results.  EC: Updated of applicant maps to ‘real time,.’ Processing the updated information is disclosed by ‘predictive results.’;); providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing (Toohey, 0044-0045; The two real world things are purchasing a car and personal Toohey, 0044-0045; ‘…there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates.’ And the relationships between the car sales model and the personal milestone model maps to ‘In shifting through historical sales data, the marketing strategist notices that there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates. EC: A characteristic can be time (date-see specification 0040.  Taxes and anniversaries are time based.) processing the updated characteristics associated with the models to update the characteristics associated with the relationships. (Toohey, 0007; The present invention provides a solution for generating predictive results based upon real time data from multiple sources.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7
Horvitz does not disclose expressly wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.
Toohey, 0044-0045; The two real world things are purchasing a car and personal events such as a graduation or a birth of a child.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Horvitz discloses wherein or each asset is fixed in geographic location and the respective models representing the events or phenomenon are created when the model or models representing the events or phenomenon are potentially or actually related to the model or models representing the asset or assets in a manner wherein the relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets. (Horvitz, 0048; For instance, if the predictive model component 102 is utilized for predicting traffic patterns, then contextual data can relate to current congestion in particular regions of roadway, weather conditions, existence and location of accidents, time and duration of an event (such as a sporting event, concert, . . . ), and other data 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz and Toohey as applied to claims 2, 7-8 above, and further in view of Delorgio. (U. S. Patent Publication 200800221949, referred to as Delorgio)

Claim 9
Horvitz and Toohey do not disclose expressly wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. 
Delorgio discloses wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. (Delorgio, 0029; For example, an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value. Furthermore, more than one business driver can affect covariates. EC: This reference is dependent on Horvitz which uses real time data) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz, Toohey and Delorgio before him/her at the time of the invention to modify Horvitz and Toohey to incorporate taking into consideration that some events have a reduced effect over time of Delorgio. Given the advantage of .

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz and Toohey as applied to claims 2, 7-8 above, and further in view of Baran. (U. S. Patent Publication 20080215349, referred to as Baran)

Claim 10
Horvitz and Toohey do not disclose expressly wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed. 
Baran discloses wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed. (Baran, 0151; Initial "Introduction", "Noteworthy features", " Weaker features", "Value", "Suitability," and "Alternative Product" themes assigned by assertion model module 40 may be appropriate when the product is introduced to the marketplace, but as products age, technology advances, and marketplace alternatives become more prevalent, the features that help define the content of the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz, Toohey and Baran before him/her at the time of the .


Response to Arguments
4.	Applicant’s arguments filed on 9/1/2021 for claims 2, 7-10 have been fully considered but are not persuasive.

5.	Applicant’s argument:

Double Patenting

The statutory double patenting rejection is traversed since claim 1 has been canceled.

The non-statutory double patenting objection is traversed by claim 2 not being obvious over claim 40 because use of special geographic characteristics and spatial proximity, for example are not obvious.

Reconsideration and withdrawal of the rejection is respectfully requested.

Examiner’s answer:
The amended claims do not recite a patently different invention. The rejection stands. 

6.	Applicant’s argument:
In relation to claim 1, the Examiner asserts that Horvitz discloses in [0036] “FIG. 32 is an exemplary alert that can be provided to a user” and in Fig 32 itself “processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria’.

However, these passages of Horvitz only disclose an alert, not a relationship and certainly not the type of relationship defined in the claim, which is: new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria, that are formed when the characteristics associated with the models are processed to form the one or more relationships.

The Examiner also asserts that, “processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria’, is also disclosed in [0007] of Toohey. However, this paragraph also does not disclose the processing of relationships between models. This passage discloses predictive results. The Examiner has not established that these predictive results are an alert, but in any case, the mere creation of a predictive result, even if it was then used as an alert, is required by the claim to be generated as a result of processing of relationships and the generation of the predictive results occurs when one or more of the relationships (which are not established as existing) meet one or more alert criteria.

Accordingly, with due respect, the Examiner has not established that Horvitz or Toohey disclose “processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria’, as asserted.

The Examiner concedes that “Horvitz does not disclose expressly and one or more characteristics associated with each model based on the measurement data ... processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria” but asserts that this is disclosed in Toohey at [0044]-[0045].

Paragraphs [0044]-[0045] of Toohey are ‘historical sales data’ and observations about that data. There is also an observation about a correction between events and information in the sales data. The events are not said to be collected in the data. In any case there is no disclose in [0044]-[0045] of processing the data or the subsequent processing steps in the claims. Rather [0046] then goes on to describe how the data and events are used to develop a vehicle purchase time predictor application 340, a vehicle model predictor application 314, and a vehicle color predictor application 342.

The Examiner misquotes the feature absent from Horvitz by removing the nexus between the creation or updating of the models to the manner in which they are created, which is based on the processing the measurement data. Also, the Examiner misquotes the feature absent from Horvitz by also removing the nexus between the creation or updating of one or more characteristics associated with each model based on the measurement data.

Neither Horvitz nor Toohey discloses the whole of “processing the measurement data to create or update at least two models and one or more characteristics associated with each model based on the measurement data” from claim 1.

Horvitz does not disclose “processing the measurement data to create or update ... one or more characteristics associated with each model based on the measurement data”. Toohey does not disclose this either simply because it discloses data, events and observations about a correlation between the data and the events in [0044]-[0045] and not relevantly more. Nor does the disclosure of the various types of predictor applications in [0046] disclose “processing the measurement data to create or update ... one or more characteristics associated with each model based on the measurement data”.

In relation to the asserted disclosure of “processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria” in [0044]-[0045] of Toohey, this is dispatched simply by noting that [0044]- [0045] disclose data, events and observations, which are used as the basis to develop the predictor applications described in 340. There is no disclosure of processing, let alone there needing to be models each of which is a representation of a real-world thing, let alone a relationship between models.

While it is not understood that the Examiner is making such an assertion and it should be unnecessary to point this out, as the contrary position would be an absurd proposition, for completeness, it is noted that the “car model” referred to in [0045] is a type of car, it is not the type of model referred to in the claim, as it is not a representation of a car created based on measurement data. Thus, it would not be a reasonable construction to assert that a type of car is a model representing a car which is created based on measurements taken from the car.

Horvitz and Toohey simply cannot be combined to result in claim 1 as they do not teach what the Examiner asserts they teach.

Further the Examiner suggest that “It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification.” However, since Toohey does not disclose processing to create relationships between models, the asserted motivation 

Accordingly claim 1 is not obvious.

Nevertheless claim 1 is deleted so as to traverse the double patenting rejection.

Examiner’s answer:
Applicant cancelled claim 1 and the argument is moot. 

7.	Applicant’s argument:
Examiner then asserts in relation to claim 2 that Horvitz discloses: “processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria” in [0068]. However, it does not teach this.

Instead it teaches “For building a predictive model of forthcoming unmodeled situations or incompetencies based in the poor handling of unmodeled situations, or simply identifying unmodeled situations, a case library of situations of forthcoming unmodeled situations or poor responses can be built, and later occurrences of such situations can be predicted by way of the predictive model component 102.” and “Predictive power of the constructed predictive model component 102 can be tested by way of constructing the predictive model component 102 from a training set of cases, and testing predictive power of the model component 102 against set test data retained for such purpose.”

Examiner’s answer:
The claim element states, 

‘…processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria…’

It is claiming testing the model that has been constructed. ‘Predictive power of the constructed predictive model component 102 can be tested by way of constructing the 

8.	Applicant’s argument:
The Examiner seems to suggest that the latter sentience is a disclosure of “processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria”. However it isn’t. Instead it is a disclosure about a manner of testing a (degree of) predictive power of a constructed predictive model. In other words, how well does the model make a prediction? A test of predictive power or how well the model makes predictions is not processing the characteristics associated with the models (noting that the characteristics are based on measurement data obtained by measuring real-word things, as claimed). Nor is a test of predictive power testing whether the relationship criteria are met. Nor is the result of testing predictive power then used in that event to form one or more relationships between the models.

Examiner’s answer:
The examiner disagrees and views testing the models to see if they perform as well as they should. ‘Testing’ is only mentioned within the summary of the invention. ‘Criteria are met’ can simply mean the results are good enough (threshold for an example) to pass the testing phase. ‘Between the models’ can simply mean there are common input parameters (characteristics) between the models inputs.  

9.	Applicant’s argument:
Further the Examiner asserts that Horvitz in [0010] discloses “providing one or more alert criteria for testing whether a relationship between models requires alerting;

processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts;”

While [0010] of Horvitz discloses “a difference analyzer (that) can compute a measure of difference between the output predictions, and if the computed measure of difference is above a threshold the prediction output by the robust model can be output as a prediction of an atypical event.” This is not a disclosure of the alert criteria for testing whether a relationship between models requires alerting because there is no such relationship in Hovitz.

More so, there is no characteristics associated with relationships, as conceded by the Examiner. Thus, there cannot be processing the characteristics associated with the relationships because there are no such characteristics. Further while there is a comparison to a threshold, such is not a disclosure of whether the alert criteria are met, and in the event that the alert criteria are met, generating one or more alerts.

Examiner’s answer:
The examiner disagrees and views the difference of output predictions surpasses a threshold, then an atypical event is predicted. The examiner views this as a ‘alert’ situation. 

10.	Applicant’s argument:
In the Examiner’s reasoning, the Examiner seems to assert that there is a personal milestone model. However, this is not disclosed, nor would such a model be the result of processing measurement data that is obtained by measuring a real-world thing. Applicant cannot see how, nor is it disclosed how a personal milestone model would be build based on measurements. In any event, there is no disclosure of this in Toohey.

Examiner’s answer:
The claim element is requiring two or models (…each model…) being associated with real world ‘thing’ and its ‘behaviour.’ The reference Toohey discloses car models and car sales. 

11.	Applicant’s argument:


Examiner’s answer:
Updated measurement data maps to real time data. ‘Update each of the at least two models’ is viewed as inputting new data which results in updated results. There is nothing within the specification that supports ‘updating’ means anything else than new information results in new results. 

[0017] of the specification recites, ‘receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data;’


12.	Applicant’s argument:

Examiner then asserts that Toohey discloses providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing in [0044]-[0045]. The Examiner refers to purchasing a car and personal events such as a graduation or a birth of a child. While these are real world things, they are not, nor is this a disclosure of, relationships between models representing real world things. Because Toohey does not disclose models, nor relationships between models, it does not disclose testing whether two models are to be regarded as related, let alone providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing.

Examiner’s answer:
car sales model and the personal milestone model.’
‘Nor relationships between models’ maps to car sales model and the model of personal milestones. 
‘, It does not disclose testing whether two models are to be regarded as related’ maps to ‘For example, increases in van and SUV sales generally correspond with newborn babies.’
Toohey discloses the relationship between new car sales and the birth of a newborn. 

13.	Applicant’s argument:
Respectfully, the Examiner’s approach seems to be based on the speculated possibility that Toohey could be adapted to provide the omitted features of Horvitz based on the hindsight of the solution provided by the teaching of the present invention. While it is not agreed with by the Applicant that that is possible, Applicant submits that such an approach (based on impermissible hindsight based solely on applicant’s disclosure) is not the correct test for determining obviousness.

Further the Examiner repeats the assertion that “It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification.” However, again, since Toohey does not disclose processing to create relationships between models. The asserted motivation “determine(s) a relationship using models”, while not conceded by the Applicant, is irrelevant to the present invention.

Accordingly, claim 2 is not obvious.

Claim 7 is not obvious for at least the same reason claim 2 is not obvious.

Examiner’s answer:


14.	Applicant’s argument:
Claim 8 is asserted to be obvious because a sporting event has a geographic location and a weather pattern can pose a ‘threat’. However ,the disclosure of a sporting event and the disclosure of a weather pattern does not amount to disclosure of amended claim 8 and in particular to relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets.

Examiner’s answer:
The amended claim required a different segment of the cited art. 

15.	Applicant’s argument:
Claim 9 is asserted to be obvious in view of [0029] of US 2008221949 (Delorgid) which discloses modelling the effect of expenditure of advertising in one time period having a continued affect the dependent data for several successive time periods by using a decay function that decreases in time after an initial input value. This is a type of financial modelling, and is not having a model representing an event or phenomenon having a delay state that reduced the relevant of the model over time unless new measurement data is received that relates to the respective model. Accordingly, Delorgid does not disclose claim 9. Accordingly claim 9 is not obvious.

Examiner’s answer:
Claim 9 basic concept is to state current data is required to maintain a current model. Delorgio parallels this concept. 

16.	Applicant’s argument:
Claim 10 is asserted to be obvious in view of [0151] of 20080215349 (Baran) which is discloses assorted themes assigned by assertion model module 40..., but as products age, technology advances, and marketplace alternatives become more prevalent, the 

Examiner’s answer:
Applicant argues that a ‘delay state’ does not exist in Baran.  ‘Delay state’ is only mentioned in 0011, 0012.

[0011] In an embodiment, each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. 

[0012] In an embodiment, each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed.

Baran discloses in 0151 as time passes, products become less prevalent and themes (models) may no longer be applicable. [0084] An assertion model module 40 that is also provided in the product summary generator 10 is adapted to build assertion models by assigning a theme to each model,…


17.	Claims 2, 7-10 are rejected.

Conclusion – Final
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
19.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 

	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121